OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                     AUSTIN
Honorable   Cmer Carrioon, Jr., Director,Pegs 2



           Seotlon 3a of the above-Quoted&Wale 687a,
Vernon*8 Texas Penal fitatutes, spooifloallyprovidea that
“HO . . . semi-trailershall excoed a length of thfrty-
five rest.-   It follows that any semi-Weller whfoh by
lotual seesurementexoeeds thirty-fivefoot In length,
ournot be lawfully operated upon the pub110 highways ot
this State. ‘fho etatute alearly oontempleteethat in de-
terminlngthe length of a unit in a ooabination,oaah
partloular unit auet be ocnelderedleparetely; as for ex-
mpla, in determiningthe length of a leml-trailer,the
measurementwould be the over-all length of ouoh seai-
trailer end not from the baok nhoels of a truok-traotcr
to rhioh it might be attaohed or from the king pin of
the 8eml-trailer. The location of the king pin or pivot
point on the semi-trtilermight aileot the over-all length
of the   aombination   but   not thr unit.

                                          Tour6 very truly




                        I:EcJ~JN   30, 1941


                   ATTO-      GEMXRAL OF TEXAS